DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
2. 	The following is an examiner’s statement of reasons for allowance: Applicant claims a
fiber reinforced polymer composition as recited in claim 1. 
	The closest prior art, Ham et al., KR 2016-0067335, teaches an electromagnetic wave shielding and heat dissipation composite composition for a housing of an automotive electronic component wherein the composition comprises a heat-resistant polymer, an electrically conductive first filler present in the amount of 10 to 70 parts by weight based on 100 parts by weight of the heat resistant polymer and a thermally conductive second filler such as synthetic graphite. The prior art teaches that the composition has an in-plane conductivity of 1 to 20 W/m K and an electromagnetic wave shielding efficiency of 10 to 70 dB at 1 GHz. Ham fails to teach that the composite composition includes a plurality of long metal fibers having a length of about 7 millimeters or more constituting about 1 wt% to about 20 wt% wherein the long fibers are distributed in an aligned fashion within a polymer matrix forming a first masterbatch. Additionally, Ham fails to teach a combination of the first masterbatch with a second masterbatch containing a thermally conductive filler within a polymer matrix.

	In summary, claims 1-9 and 11-26 are allowed.
	Any comments considered necessary by applicant must be submitted no later than the
payment of the issue fee and, to avoid processing delays, should preferably accompany the issue
fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for
Allowance.”

Conclusion
3. 	Any inquiry concerning this communication or earlier communications from the
examiner should be directed to CAMIE S THOMPSON whose telephone number is (571)272-
1530. The examiner can normally be reached 8:30 am - 5:30 pm.
	Examiner interviews are available via telephone, in-person, and video conferencing using
a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is
encouraged to use the USPTO Automated Interview Request (AIR) at
http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s
supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the
organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of published or unpublished applications may be
obtained from Patent Center. Unpublished application information in Patent Center is available
to registered users. To file and manage patent submissions in Patent Center, visit:
https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more
information about Patent Center and https://www.uspto.gov/patents/docx for information about
filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC)

at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service
Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CAMIE S THOMPSON/
Primary Examiner, Art Unit 1786